Title: Council of War, 11 September 1775
From: Council of War
To: 



[Cambridge, 11 September 1775]

At a Council of War held at Head Quarters Cambridge Septr 11th 1775
Present

  His Excelly General Washington
  Major Genl Ward
Lee
Puttnam
            
              Brig. Genl Thomas, Heath, Sullivan Spencer, Green.
            

His Excelly having communicated by Letter & verbally to the Generals for their Consideration a Proposition of making an Attack upon Boston, by Boats assisted by an Attempt on the Roxbury Lines—assigned the following Reasons for such an Attempt.
First That the Winter was fast approaching when warm & comfortable Barracks must be erected for the Troops.
2d Large & costly Provision must be made in the Article of Wood (at 20/ ⅌ Cord) & with the utmost Exertions Fences, Woods Orchards & even Houses will probably fall a Sacrifice to our Necessities in this Article, before the Expiration of Winter.
3. A considerable Difficulty & great Expence will accrue for Cloathing the Men now in the Service—& if they do not reinlist at the End of the present Term, it will be incr⟨eased⟩ to a great Degree—Blankets in particular are much wanted & not to be procured—the Soldiery grow impatient to get Home already—we shall find it a very hard Task to detain them when they feel the Severity of a Northern Winter without proper Covering.
4. If the present Army should not incline to engage for a longer Time than the 1st January—you must either levy new Troops & have two Armies (or partly so) in Pay at the same Time, or by disbanding one before the other is assembled expose the Country to Desolation & the Cause to Ruin.

5. Our Powder (not much of which would be consumed in such a Enterprize) is daily wasting & to sum up the whole with the utmost Oeconeomy the Expence of supporting this Army will so far exceed any Estimate yet formed that the Consequences may be very fatal.
On the other Hand the Hazard, the Loss of Men in the Attempt & the probable Consequences of Failure are to be considered.
After duly weighing the above Proposition, considering the State of the Enemies Lines, and the Expectation of soon receiving some important Advices from England it was unanimously agreed that it was not expedient to make the Attempt at present at least.
